DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 20-25 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/11/2022.
Applicant's election with traverse of the restriction/election requirement in the reply filed on 03/11/2022 is acknowledged.  The traversal is on the ground(s) that the groups would not create an undue search burden, and that the examiner is attempting to "carve up" the invention.  This is not found persuasive because, as shown in the requirement, the inventions have been shown to be distinct inventions and classified in different CPC symbols which is sufficient to show burden. See MPEP 808.02. 
The requirement is still deemed proper and is therefore made FINAL.

Claims 8-11 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/11/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 & 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation between about 5 micron and about 500 micron, and the claim also recites between about 5 micron and about 50 micron which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For purposes of examination, the examiner will interpret the limitation as requiring the broadest range claimed, between about 5 and about 500 microns.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation within about 50%, and the claim also recites within about 20% which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For purposes of examination, the examiner will interpret the limitation as requiring the broadest range claimed, within about 50%.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4, 6-7, 15-19 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sohling et al (WO2010057660A1) referred to herein as 'Sohling’.
Regarding Claim 1, Sohling discloses a milled aluminum oxide component for treating biodiesel (Passage beginning “The aluminum oxide-containing component…” ). This reads on Claim 1, in which a particulate composition is disclosed. Further, Sohling discloses the use of a binder in the alumina composition (ibid). This reads on Claim 1, in which said composite particles comprising a binder is disclosed.
Further regarding Claim 1, while the prior art does not disclose discrete parent particle groups, there must necessarily be a particle size distribution, wherein exists an average particle size and particles that fall far away from said average particle size on said distribution. Given this, there must exist a fraction of particles of a greater size than another fraction of particles, and as such these fractions can be respectively considered the first and second fraction of parent particles of the same material as claimed.
Regarding Claim 2, the prior art discloses the limitations of Claim 1 as shown above.  Further, while the prior art is silent regarding a maximum particle size which is less than 50% of the volume average particle size of the first fraction of parent particles, there must exist a particle with 50% of the average particle size of the largest particles given the particle distribution discussed above.
Regarding Claim 3, the prior art discloses the limitations of Claim 1 as shown above.  Further, the prior art discloses that, for effective separation of the particles from the biodiesel, that at least 25% of the particles by weight are 63 μm (Passage beginning “The particle size of the powder…”).
Regarding Claim 4, the prior art discloses the limitations of Claim 1 as shown above.  Further, the prior art discloses no particles of a size less than 5 microns, so the percentage of particles having a size of less than 5 microns is 0%.
Regarding Claims 6 & 7, the prior art discloses the limitations of Claim 1 as shown above.  Further, the prior art identifies the use of aluminum oxide (alumina) as discussed above.
Regarding Claims 15-19, the prior art discloses the limitations of Claim 1 as shown above. Further, the instant claims pertain to physical and chemical properties of the inventive composition. Since the prior art meets the composition as claimed in claim 1, it must exhibit the same properties as claimed by the instant claims, including catalytic activity, increased density, increased surface conductivity, increased bulk conductivity, particle density, particle magnetic properties and particle electric properties. Products of identical chemical composition cannot have mutually exclusive properties. See MPEP 2112.01 (II).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sohling et al (WO2010057660A1) referred to herein as 'Sohling’.
Regarding Claim 5, the prior art discloses the limitations of Claim 1 as shown above.  Further, while the prior art is silent regarding at least a portion of the second fraction of parent particles associated with an external surface of binder particles, one of ordinary skill in the art would find obvious, in the absence of disclosure to the contrary, that the binder would be homogenously distributed throughout the composition, and as such one of skill would expect at least a portion of the second fraction of parent particles would be associated with an external surface of binder particles.

Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sohling et al (WO2010057660A1) referred to herein as 'Sohling’ in view of JPS5425496A, referred to herein as ‘JP ‘496’.
Regarding Claims 12-14, the prior art discloses the limitations of Claim 1 as shown above. Further, while the prior art is silent regarding the use of metal carboxylates such as aluminum stearate or aluminum distearate, such metal carboxylates are known in the art to be effective binders for composite inorganic oxide particles. For example, JP ‘496 discloses a metal oxide composition and further discloses an embodiment for making that includes the mixture of inorganic oxide particles with aluminum stearate (Example 1). The art also discloses that the binder results in studying a material that is excellent in moldability.
Given this, one of ordinary skill in the art would have found it obvious to substitute for binders disclosed by Sohling for aluminum stearate, as both aluminum stearate and the binders disclosed by Sohling are known in the art as effective binders for composite inorganic oxide particles, and such a substitution would yield predictable results to one of ordinary skill in the art, i.e. composite particles bound together.
Further regarding Claim 12, while the prior art is silent regarding that the binder produces composite particles having a volume average particle size which is within about 50% of the volume average particle size of the first fraction of parent particles, since the prior art meets the composition as claimed in Claim 1, and since Sohling in view of JP ‘496 makes obvious the use of aluminum carboxylates as discussed above, such a combination must exhibit the same properties as claimed by the instant claims, including being able to produce composite particles having a volume average particle size which is within about 50% of the volume average particle size of the first fraction of parent particles. Products of identical chemical composition cannot have mutually exclusive properties. See MPEP 2112.01 (II).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN EDWARD LACLAIR whose telephone number is (571)272-1815. The examiner can normally be reached M-Th, 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E.L./Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736